DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited prior art of record fails to disclose any reference or references, which,
taken alone or in combination, teach or suggest, in combination with the other features of the claims:
in response to accepting a sequence creating instruction, perform a sequence creating process comprising: accepting settings for a sequence of operations via a user interface of the information processing device, the sequence of operations being executable via authenticated access to a cloud server; accepting, via the user interface, a selection of the cloud server from among a plurality of cloud servers; acquiring, from the selected cloud server, authentication information required to access the selected cloud server; storing the acquired authentication information in association with cloud information specifying the selected cloud server; creating a first sequence record including setting information and the cloud information associated with each other, the setting information representing the settings for the sequence of operations; and storing the created first sequence record into a memory of the information processing device; and in response to accepting a sequence executing instruction, perform a sequence executing process comprising: in response to accepting, via the user interface, a selection of the first sequence record from among a plurality of sequence records stored in the memory, reading out the selected first sequence record from the memory; executing the sequence of operations in accordance with the setting information 2included in the read first sequence record; during the 
Thus, the above limitations in conjunction with all other limitations of the dependent and independent claims 1-6 and 9-11 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                                                                                                                                          

8/28/2021